Citation Nr: 1010496	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for bilateral hearing loss. 

In January 2010, the Veteran was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss due to 
his service.  He states that he was exposed to tank weapons 
fire, to include .50-caliber machine guns and cannon fire, 
during service with an armored unit for over a year.  He has 
testified that his post-service employment included die cast 
operator, machine operator, and welder, and that he used 
hearing protection both during service, and thereafter.  The 
Board further notes that records from the Social Security 
Administration (SSA) indicate that the Veteran's post-service 
employment history included many years as a truck driver.  
See also June 2007 VA audiological examination report 
(indicating that the Veteran reported a post-service 
employment history of truck driver, with recreational noise 
exposure from riding motorcycles).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

When a medical professional determines that a current 
condition is related to an inservice event, then it 
necessarily follows that the current condition was incurred 
during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) 
(if a medical relationship exists between current hearing 
loss and inservice acoustical trauma, it follows that an 
injury was incurred during service); Hensley v. Brown, 5 Vet. 
App. 155 (1993) (notwithstanding that hearing loss was not 
noted upon separation, a medial relationship between current 
hearing loss and noise exposure during service demonstrates 
that the veteran incurred an injury during service).  

In April 2007, the Veteran filed his claim for service 
connection.  In June 2007, the RO denied the claim.  The RO 
based its decision, in part, on the opinion in a June 2007 VA 
examination report.  

A review of the June 2007 VA examination report shows the 
following: the examiner indicated that the Veteran's C-file 
and medical records had been reviewed; the relevant post-
service medical records were summarized, and the Veteran's 
inservice and post-service history of noise exposure was 
recorded; the report includes the results of an associated 
audiogram, which show that the Veteran has bilateral hearing 
loss as defined at 38 C.F.R. § 3.385 (2009); the examiner 
noted that the Veteran had a congenital absence of the 
stapedus muscle, and concluded, in relevant part, that, "In 
review of the C-file and Tampa VA ENT (ear, nose, and throat) 
reports, it is less likely as not (less than 50/50 
probability) that the hearing loss is caused by or a result 
of military noise exposure."  

In reviewing service-connection claims where a VA examination 
has been performed, the Board must make a determination as to 
whether the examination report is adequate to make a decision 
on the claim notwithstanding the fact that the Board may not 
have found the examination necessary in the first place.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Id.   

The Court has held that most of the probative value of a 
medical opinion comes from its reasoning.  Neives-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).  A medical opinion must support 
its conclusion with an analysis the Board can consider and 
weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the etiological opinion in the June 2007 VA 
examination report contains an insufficient rationale for 
adjudication of this claim.  In this regard, the examiner 
noted that the Veteran had a congenital absence of the 
stapedus muscle, but she did not explain if, and/or how, this 
affected the Veteran's history of hearing loss.  In addition, 
while it does not appear that the Veteran's inservice 
audiograms show that he had hearing loss as defined at 
38 C.F.R. § 3.385, this is not necessarily dispositive of a 
claim for service connection for hearing loss.  Godfrey; 
Hensley.  Here, the existence of a congenital ear disorder, 
and the lack of explanation in the VA examiner's opinion, 
leaves open the possibility that the Veteran may have had a 
preexisting hearing loss that could have been aggravated by 
his service.  See generally 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

Accordingly, on remand, the Veteran should be scheduled for 
another examination, to include an etiological opinion as to 
whether the Veteran's bilateral hearing loss was caused or 
aggravated by his service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an audiological examination in order to 
ascertain the nature and etiology of his 
bilateral hearing loss.  The claims 
folder and a copy of this REMAND should 
be reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  A complete history 
of acoustic trauma/noise exposure and 
perceived hearing loss symptoms in 
service and post-service should be 
obtained from the Veteran.  

The examiner should state: 1) whether or 
not the Veteran's hearing loss was 
manifest prior to service, during 
service, or after service, and 2) whether 
his congenital absence of the stapedus 
muscle has affected his history of 
hearing loss, and, if so, how.  

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the Veterans 
bilateral hearing loss was caused, or 
aggravated, by the Veteran's service, 
which took place from August 1967 to July 
1969.  

If the examiner cannot express any part 
of the requested opinions, the examiner 
should explain the reasons therefor.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination of 
this claim remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence, and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


